 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PATRICK BURNS
     Nevada Bar No. 11779
 4   United States Attorney’s Office, District of Nevada
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336/Fax: (702) 388- 6418
 6   John.P.Burns@usdoj.gov

 7   Representing the United States of America

 8                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 9

10    UNITED STATES OF AMERICA,

                                   Plaintiff,           CASE NO: 2:17-cr-00001-JAD-CWH
11
         vs.
12                                                           STIPULATION TO CONTINUE
      (#18) HENRIQUE ORTOLANI DE                                    SENTENCING
13         SOUZA VILA REAL,                                        (Fourth Request)
             a/k/a “Henrique Real,” a/k/a
14          “Bomba,”

                               Defendant.
15
               It is hereby stipulated and agreed, by and between NICHOLAS A. TRUTANICH,
16
     United States Attorney, through PATRICK BURNS, Assistant United States Attorney, and
17
     KATHLEEN BLISS, Esq., counsel for Defendant HENRIQUE ORTOLANI DE SOUZA
18
     VILA REAL, that the sentencing hearing date in the above-captioned matter, currently
19
     scheduled for April 22, 2019, at 1:30 p.m., be vacated and continued until a time convenient
20
     to the Court, preferably sometime during the period May 21, 2019 through June 7, 2019.
21
               This Stipulation is entered into for the following reasons:
22
               1.     Counsel for the government’s collateral duties within the United States
23
     Attorney’s Office require him to be in another jurisdiction during April 22-25, 2019, which
24
 1   includes the date this matter is currently set for sentencing.

 2          2.      The Defendant is currently serving a sentence in another case and does not

 3   oppose this request.

 4          3.      Due to defense counsel’s trial and litigation schedule, the parties are requesting

 5   a new date sometime during the period May 21, 2019 through June 7, 2019.

 6          4.      This is the fourth request for a continuance of the sentencing.

 7          5.      This request is made in good faith and not for purposes of delay.

 8
     Dated this 7th day of March, 2019
 9
                                                         NICHOLAS A. TRUTANICH
                                                         United States Attorney
10

11          /s/                                                /s/
     By: _______________________                         By:____________________
12       KATHLEEN BLISS, Esq.,                              PATRICK BURNS
         Counsel for Defendant REAL                        Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23                                               2

24
 1                            UNITED STATES DISTRICT COURT
 2
                                   DISTRICT OF NEVADA

 3
      UNITED STATES OF AMERICA,
 4
                                   Plaintiff,           CASE NO: 2:17-cr-00001-JAD-CWH
 5       vs.

 6    (#18) HENRIQUE ORTOLANI DE
           SOUZA VILA REAL,                                        FINDINGS OF FACT
 7           a/k/a “Henrique Real,” a/k/a
            “Bomba,”
 8
                              Defendant.
 9             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10   Court finds that:
11             1.     Counsel for the government’s collateral duties within the United States
12   Attorney’s Office require him to be in another jurisdiction during April 22-25, 2019, which
13   includes the date this matter is currently set for sentencing.
14             2.     The Defendant is currently serving a sentence in another case and does not
15   oppose this request.
16             3.     Due to defense counsel’s trial and litigation schedule, the parties are requesting
17   a new date sometime during the period May 21, 2019 through June 7, 2019.
18             4.     This is the fourth request for a continuance of the sentencing.
19   ///
20   ///
21   ///
22

23                                                 3

24
 1
                                             ORDER
 2         IT IS FURTHER ORDERED that the sentencing in Henrique Ortolani de Souza Vila
 3   Real, 2:17-CR-00001-JAD-CWH, previously scheduled for April 22, 2019, at 1:30 p.m. is

 4   vacated and continued until ______________________.
                                 June 3, 2019, at the hour of 9:00 a.m.

 5
     Dated
     DATED:this3/13/2019
                ___day of March, 2019
 6

 7

 8                                            By: _______________________________
                                                 JUDGE JENNIFER A. DORSEY
 9                                               UNITED STATES DISTRICT COURT

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                           4

24
